Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This office action is a response to Applicant’s election filed on 11/19/2021 without traverse of Group I species 4 claims 1-18 further examination. Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
light sources in claim 1 having structural recitation in PG PUB para [0040].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 21 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Atiya (US 2019/0388194 A1).
Regarding claim 21, Atiya teaches an apparatus comprising:
 a body including a distal end (wand 20 including distal end Fig.1), the distal end of the body being sized to fit through a human nostril into a human nasal cavity ([0279-0281]), 
an Imaging head positioned at the distal end of the body, the imaging head including: 
At least one image sensor assembly (cameras 24 Fig.1,2 [0279]), 
A plurality of light sources (light projectors 22 Fig.1), at least some of the light sources being positioned adjacent to the at least one image sensor assembly (Fig.1, 3), and 
A plurality of collimators (including optical element 40 being collimating lens Fig.3 [0040] [0083-0098] [0130]), each collimator being positioned over corresponding light source of the plurality of light sources (Fig.3), and
A processor (processor 96) in communication with the imaging head, the processor being configured to activate the light sources in the predetermined sequence ([0310-0314]), the at least one image sensor assembly being configured to capture images of a surface illuminated by the light source as the light source are activated in the predetermined sequence ([0310-0314]).  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 15-17, 22 rejected under 35 U.S.C. 103 as being unpatentable over Atiya (US 2019/0388194 A1) in view of Woloszko (US 2001/0051802 A1).
Regarding claim 1, Atiya teaches an apparatus comprising:
 a shaft defining a longitudinal axis, the shaft including a proximal end (shaft including proximal end 100 Fig.1), a distal end (Fig.1), the distal end of the shaft being sized to fit through a human nostril into a human nasal cavity ([0279-0281]), 
Imaging head positioned at the distal end of the shaft, the imaging head including: 
A first image sensor assembly (one of the cameras 24 Fig.1,2 [0279]), 
A plurality of light sources (light projectors 22 Fig.1), at least some of the light sources being positioned adjacent to the first image sensor assembly (Fig.1, 3), the light sources being configured to be activated in a predetermined sequence (light projectors 22 calibrated to turn on one at a time [0312]), and
A plurality of collimators (including optical element 40 being collimating lens Fig.3 [0040] [0083-0098] [0305]), each collimator being positioned over corresponding light source of the plurality of light sources (Fig.3), and
A processor (processor 96) in communication with the imaging head, the processor being configured to activate the light sources in the predetermined sequence ([0310-0314]), the first image sensor assembly being configured to capture images of a surface illuminated by the light source as the light source are activated in the predetermined sequence ([0310-0314]).  
Although Atiya mentioned rigid structure 26 within probe 28 to secure optics within probe 28, Atiya does not mention the rigidity of the probe 28.
Woloszko in the art of surgical apparatus, teaches a shaft of surgical apparatus may be rigid or flexible, in a case of flexible shaft may combined with pull wires or other known mechanisms for effecting selective deflection of the distal end of the shaft [0135].
	It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Atiya’s shaft to include a flexible portion at a distal end of the shaft, such as that taught by Woloszko, as a suitable arrangement to include a flexible shaft, to enable bending of the shaft and yield a predictable result of improving the field of view.

Regarding claim 2, Atiya in view of Woloszko teaches limitation stated above, Woloszko further teaches the flexible portion of the shaft being steerable to thereby enable active deflection of the imaging head away from the longitudinal axis of the shaft ([0135]).
Regarding claim 3, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches the first image sensor assembly being positioned to provide a line of sight that is transversely oriented relative to the longitudinal axis of the shaft (Fig.1).
Regarding claim 4, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches each light source being positioned to project light along a path that is transversely oriented relative to the longitudinal axis of the shaft (Fig.1).
Regarding claim 5, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches each collimator (optical element 40 being collimating lens Fig.3 [0040] [0083-0098] [0305]) defining an opening (Fig.3) centered on a corresponding collimator central axis that is transversely oriented relative to the longitudinal axis of the shaft (Fig.1, 3), each collimator being positioned to collimate light from the corresponding light source along the collimator central axis (Fig.3).
Regarding claim 6, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches the imaging head further including a second image sensor assembly (cameras 24 Fig.1, 3), at least some of the light sources being positioned adjacent to the first image sensor assembly (Fig.1, 3).
Regarding claim 7, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches the first image sensor being located at a first longitudinal position (camera 24 second from the left Fig.1 for example), the second image sensor assembly being located at a second longitudinal position (left most camera 24 Fig.1 for example), wherein the second longitudinal position is proximal to the first longitudinal position (as seen in Fig.1).  
Regarding claim 8, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches the light sources comprising LEDs (claim 6).
Regarding claim 15, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches the processor being configured to determine surface topography of an anatomical structure in a patient’s head based on images captured by the first image sensor assembly [0019-24] [0138-0148] [0303-0319].
Regarding claim 16, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches the processor being configured to generate a three-dimensional digital model of an anatomical structure in a patient’s head based on images captured by the first image sensor assembly [0019-24] [0138-0148] [0303-0319].
Regarding claim 17, Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches the processor further configured to combine data from images captured by the first image sensor assembly with data from images captured through another imaging device to generate the three-dimensional digital model [0140] [0319].
Regarding claim 22, Atiya teaches an apparatus comprising:
 a shaft defining a longitudinal axis, the shaft including:
a proximal end (shaft including proximal end 100 Fig.1), 
a distal end (Fig.1), the distal end of the shaft being sized to fit through a human nostril into a human nasal cavity ([0279-0281]), 
an Imaging head positioned at the distal end of the shaft, the imaging head including: 
At least one image sensor assembly (cameras 24 Fig.1,2 [0279]), 
A plurality of light sources (light projectors 22 Fig.1), 
A plurality of collimators (including optical element 40 being collimating lens Fig.3 [0040] [0083-0098] [0130]), each collimator being positioned over corresponding light source of the plurality of light sources (Fig.3), and
A processor (processor 96) in communication with the imaging head, the processor being configured to activate the light sources in a predetermined sequence ([0310-0314]), the at least one image sensor assembly being configured to capture images of a surface illuminated by the light source as the light source are activated in the predetermined sequence ([0310-0314]).  
Although Atiya mentioned rigid structure 26 within probe 28 to secure optics within probe 28, Atiya does not mention the rigidity of the probe 28.
Woloszko in the art of surgical apparatus, teaches a shaft of surgical apparatus may be rigid or flexible, in a case of flexible shaft may combined with pull wires or other known mechanisms for effecting selective deflection of the distal end of the shaft [0135].
	It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Atiya’s shaft to include a flexible portion at a distal end of the shaft, such as that taught by Woloszko, as an suitable arrangement to include a flexible shaft, to enable bending of the shaft and yield a predictable result of improving the field of view.



Claims 9- 12 rejected under 35 U.S.C. 103 as being unpatentable over Atiya in view of Woloszko, further in view of Myung (US 2018/0116509 A1).
Regarding claims 9, 10, 11 Atiya in view of Woloszko teaches limitation stated above, Atiya further teaches a first and second set of collimators (multiple optical element 40 being collimating lens Fig.3 [0040] [0083-0098] [0130])), however, does not explicitly mention the shape of the collimator opening.
Myung in the art of medical imaging, teaches light collimating lens can be various geometries includes slits, rectangle, square, circle etc [0056].
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Atiya and Woloszko to apply a known technique such as using different geometrics shape to the collimator opening, such as that taught by Myung, to yield a predictable result of filtering light emitted with desire shape [0056].
Regarding claim 12, Atiya, Woloszko and Myung teaches limitation stated above, however, does not disclose expressly the collimators defining circular opening are alternatingly positioned between the collimators defining rectangular openings. 
At the time the invention was made, It would have been an obvious matter of design choice to a person of ordinary skill in the art to position the collimators defining circular opening are alternatingly positioned between the collimators defining rectangular openings because Applicant has not disclosed that position the collimators defining circular opening are alternatingly positioned between the collimators defining rectangular openings is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either the arrangement of Atiya, Woloszko and Myung or the position the collimators defining circular opening are alternatingly positioned between the collimators defining rectangular openings because both positioning of collimators perform the same function of shaping light being emitted to surface for observation. Therefore, it would have been an obvious matter of design choice to modify Atiya, Woloszko and Myung to obtain the invention as specified in claim 12.


Claims 13-14 rejected under 35 U.S.C. 103 as being unpatentable over Atiya in view of Woloszko, further in view of Birnkrant (US 9107573 B2).
Regarding claims 13-14, Atiya in view of Woloszko teaches limitation stated above, Atiya does not explicitly disclose the position of the processor. 
Birnkrant in the art of medical apparatus, teaches a suitable arrangement where processor (controller 402/406) is position within the shaft Fig.5.
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Atiya and Woloszko to include processor relatively distal within the shaft, such as that taught by Birnkrant, as a suitable arrangement to yield a predictable result of processing images.


Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Atiya in view of Woloszko, further in view of Altmann (US 20180303550 A1)
Regarding claim 18, Atiya in view of Woloszko teaches limitation stated above, however does not disclose a position sensor.
Altmann in the art of medical imaging teaches a position sensor located at a distal end of a tool to indicate the position of the distal end. [0024]
It would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modify Atiya and Woloszko to include a position sensor indicating a position of the imaging head (distal end) , such as that taught by Altmann, as applying an known technique to improve a known device to yield a predictable result of providing position of the imaging head (distal end of a tool).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546. The examiner can normally be reached Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINQIAO HUANG/Examiner, Art Unit 3795

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795